Exhibit 17.1 January 7, 2008 Ms M. Christine Jacobs Chairman, Chief Executive Officer and President Theragenics Corporation 5203 Bristol Industrial Way Buford, Georgia30518 Re:Resignation from Board of Directors Dear Chris: I have recently been given the honor of being named Chief Medical Officer and Executive Vice President for Research and Cancer Control Science of the American Cancer Society.As I survey my new job, I am concerned that its requirements will not allow me to continue as a Director of Theragenics Corporation.Going forward we will be reviewing cancer screening and treatment guidelines and there could be the potential for a conflict of interest.Therefore (and with regret), I do submit my resignation as a Director of Theragenics, effective January 15, 2008. I have thoroughly enjoyed my association with Theragenics.I have learned so much that I will take with me as I begin this new chapter in my professional life.I am grateful to you, the board and the employees of a wonderful company.I will miss my association with Theragenics and the talented people there.I will always cherish the memories. Very truly yours, /s/ Otis W. Brawley Otis W. Brawley, M.D. CC: Board of Directors
